DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 09/28/2021 and 03/30/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 5, 7, 11, 12 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurman et al. (USPG Pub No. 2010/0079844), hereinafter “Kurman”, in view of Varaprasad et al. (WO 95/30495), hereinafter “Varaprasad”.
Regarding claim 2, Kurman discloses a method of fabricating an electrochromic device on a transparent substrate (101) (see Fig. 1), the method comprising: (a) receiving the transparent substrate (101) with a first transparent conductive layer (102-104) on a work surface on the substrate (101), or depositing the first transparent conductive layer (102-104) on the work surface (see Fig. 1); (b) forming an electrochromic layer (105) or a counter electrode layer over the first transparent conductive layer (102-104) (see Fig. 1); (c) forming the other of the electrochromic layer or the counter electrode layer (107) over the electrochromic layer (105) or the counter electrode layer (see Fig. 1); (d) forming a second transparent conductive layer (108-110) over the other of the electrochromic layer or the counter electrode layer (107) (see Fig. 1); wherein at least one of the electrochromic layer (105) or the counter electrode layer (107) comprises an oxide of iridium, tungsten, or cobalt (Paragraph 37), and wherein the first transparent conductive layer (102-104) and/or the second transparent conductive layer (108-110) comprise silver (103 or 109) (Paragraph 37). Kurman discloses the claimed invention, but does not specify and (e) (1) after (a) and before (b), forming a first layer over the first transparent conductive layer, the first layer comprising aluminum nitride or titanium nitride; and/or (2) after (c) and before (d), forming a second layer over the other of the electrochromic layer or the counter electrode layer, the second layer comprising aluminum nitride or titanium nitride. In the same field of endeavor, Varaprasad discloses and (e) (1) after (a) and before (b), forming a first layer over the first transparent conductive layer, the first layer comprising aluminum nitride or titanium nitride (Pg. 33, Line 29 – Pg. 34, Line 7); and/or (2) after (c) and before (d), forming a second layer over the other of the electrochromic layer or the counter electrode layer, the second layer comprising aluminum nitride or titanium nitride (Pg. 33, Line 29 – Pg. 34, Line 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Kurman with and (e) (1) after (a) and before (b), forming a first layer over the first transparent conductive layer, the first layer comprising aluminum nitride or titanium nitride; and/or (2) after (c) and before (d), forming a second layer over the other of the electrochromic layer or the counter electrode layer, the second layer comprising aluminum nitride or titanium nitride of Varaprasad for the purpose of assisting in reducing reflectance and increasing transmittance (Pg. 34, Lines 4-7). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Regarding claim 3, Kurman and Varaprasad teach the method as is set forth above, Varaprasad further discloses wherein (e) comprises forming the first layer (Pg. 33, Line 29 – Pg. 34, Line 7). It would have been obvious to one of ordinary skill to provide the method of Kurman with the teachings of Varaprasad for at least the same reasons as those set forth above with respect to claim 2.
Regarding claim 5, Kurman and Varaprasad teach the method as is set forth above for claim 2, Varaprasad further discloses wherein (e) comprises forming the second layer (Pg. 33, Line 29 – Pg. 34, Line 7). It would have been obvious to one of ordinary skill to provide the method of Kurman with the teachings of Varaprasad for at least the same reasons as those set forth above with respect to claim 2.
Regarding claim 7, Kurman and Varaprasad teach the method as is set forth above for claim 2, Varaprasad further discloses wherein (e) comprises forming both the first layer and the second layer (Pg. 33, Line 29 – Pg. 34, Line 7). It would have been obvious to one of ordinary skill to provide the method of Kurman with the teachings of Varaprasad for at least the same reasons as those set forth above with respect to claim 2.
Regarding claim 11, Kurman and Varaprasad teach the method as is set forth above for claim 2, Varaprasad further discloses wherein (e) comprises forming the first layer and/or the second layer to a thickness between about 5-500 nm (Pg. 33, Line 29 – Pg. 34, Line 7, Pg. 35, Lines 20-25). It would have been obvious to one of ordinary skill to provide the method of Kurman with the teachings of Varaprasad for at least the same reasons as those set forth above with respect to claim 2. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, Kurman and Varaprasad teach the method as is set forth above, Varaprasad further discloses  wherein the thickness is between about 5-100 nm (Pg. 33, Line 29 – Pg. 34, Line 7, Pg. 35, Lines 20-25). It would have been obvious to one of ordinary skill to provide the method of Kurman with the teachings of Varaprasad for at least the same reasons as those set forth above with respect to claim 2. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 18, Kurman further discloses wherein the first transparent conductive layer and/or the second transparent conductive layer comprise a metal oxide (Paragraph 37). 
Regarding claim 19, Kurman further discloses wherein the first transparent conductive layer and/or the second transparent conductive layer comprise at least one of tin oxide and zinc oxide (Paragraph 37).
Regarding claim 20, Kurman further discloses wherein the first transparent conductive layer and/or the second transparent conductive layer comprise at least one of indium tin oxide and aluminum zinc oxide (Paragraph 37).
Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurman (USPG Pub No. 2010/0079844) in view of Varaprasad (WO 95/30495) as applied to claim 2 above, and further in view of Fuss et al. (USPG Pub No. 2009/0323161), hereinafter “Fuss”.
Regarding claim 13, Kurman and Varaprasad disclose the claimed invention, but do not specify wherein (e) comprises forming the first layer and/or the second layer conformally. In the same field of endeavor, Fuss discloses wherein (e) comprises forming the first layer and/or the second layer conformally (see Fig. 1, Paragraph 20).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Kurman and Varaprasad with wherein (e) comprises forming the first layer and/or the second layer conformally of Fuss for the purpose of maintaining stability of the conductive layer (Paragraph 1).
Regarding claim 15, Kurman and Varaprasad disclose the claimed invention, but do not specify wherein (e) comprises forming the first layer and/or the second layer using chemical vapor deposition. In the same field of endeavor, Fuss discloses wherein (e) comprises forming the first layer (103) and/or the second layer using chemical vapor deposition (Paragraphs 20, 29).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Kurman and Varaprasad with wherein (e) comprises forming the first layer and/or the second layer using chemical vapor deposition of Fuss for the purpose of maintaining stability of the conductive layer (Paragraph 1).
Claims 14, 16 and 21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurman (USPG Pub No. 2010/0079844) in view of Varaprasad (WO 95/30495) as applied to claim 2 above, and further in view of Kozlowski et al. (USPG Pub No. 2010/0243427), hereinafter “Kozlowski”.
Regarding claim 14, Kurman and Varaprasad teach the method as is set forth above for claim 2, Varaprasad further discloses wherein (e) comprises forming the first layer and/or the second layer (Pg. 33, Line 29 – Pg. 34, Line 7). Kurman and Varaprasad disclose the claimed invention, but do not specify using atomic layer deposition. In the same field of endeavor, Kozlowski discloses using atomic layer deposition (Paragraph 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Kurman and Varaprasad with using atomic layer deposition of Kozlowski for the purpose of providing an improved layer deposition method for fabricating electrochromic devices with low defectivity and high reliability (Paragraph 6).
Regarding claim 16, Kurman and Varaprasad teach the method as is set forth above for claim 2, Varaprasad further discloses wherein (e) comprises forming the first layer (103) and/or the second layer (Pg. 33, Line 29 – Pg. 34, Line 7). Kurman and Varaprasad disclose the claimed invention, but do not specify using physical vapor deposition. In the same field of endeavor, Kozlowski discloses using physical vapor deposition (Paragraph 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Kurman and Varaprasad with using physical vapor deposition of Kozlowski for the purpose of providing an improved layer deposition method for fabricating electrochromic devices with low defectivity and high reliability (Paragraph 6).
Regarding claim 21, Kurman and Varaprasad disclose the claimed invention, but do not specify further comprising heating the substrate. In the same field of endeavor, Kozlowski discloses further comprising heating the substrate (Paragraph 118). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the method of Kurman and Varaprasad with further comprising heating the substrate of Kozlowski for the purpose of providing an improved layer deposition method for fabricating electrochromic devices with low defectivity and high reliability (Paragraph 6).
Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 5, 7, 11-16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art Citations
               McCabe et al. (USPG Pub No. 2013/0033736) is being cited herein to show a method of fabricating an electrochromic device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/17/2022